Per Curiam,
There are two disputed questions of fact in this case which must necessarily be submitted to a jury.
On the trial in the court below every phase of the controversy was presented, the plaintiff and defendant submitting special requests for instructions, and each urging that the verdict should be in favor of their respective contentions. The charge of the court was fair and adequate, and the disputed questions were clearly submitted to the jury.
We discover no error in the record that would warrant a resubmission of the same facts to another jury.
The judgment is affirmed.